UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-23036 BNY Mellon Absolute Insight Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 04/30/2017 FORM N-CSR Item 1. Reports to Stockholders. BNY Mellon Absolute Insight Multi-Strategy Fund SEMIANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Futures 17 Statement of Options Written 18 Statement of Forward Foreign Currency Exchange Contracts 21 Statement of Swap Agreements 27 Statement of Assets and Liabilities 42 Statement of Operations 43 Statement of Changes in Net Assets 44 Financial Highlights 45 Notes to Financial Statements 49 Information About the Renewal of the Fund’s Management Agreement 69 FOR MORE INFORMATION Back Cover BNY Mellon Absolute Insight Multi-Strategy Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for BNY Mellon Absolute Insight Multi-Strategy Fund, covering the six-month period from November 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but higher-quality bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After giving back a portion of their previous gains due to uncertainty in advance of U.S. elections, equity markets rallied to a series of new highs in the wake of the election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell in response to two short-term interest-rate hikes and rising longer-term rates, while lower-rated corporate-backed bonds continued to advance in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2016 through April 30, 2017, as provided by portfolio manager Sonja Lami of Pareto Investment Management Limited, Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended April 30, 2017, BNY Mellon Absolute Insight Multi-Strategy Fund’s Class A shares produced a total return of 0.57%, Class C shares returned 0.24%, Class I shares returned 0.81%, and Class Y shares returned 0.81%. 1 In comparison, the fund’s benchmark, the USD 1-Month LIBOR (the “Index”), produced a total return of 0.37% for the same period. 2 Global equities and high yield corporate bonds rallied over the reporting period amid improving economic growth and a surge in investor optimism in the wake of U.S. elections. Relatively strong results from four of five underlying strategies enabled the fund to mildly outperform its benchmark. The Fund’s Investment Approach The fund seeks total return (consisting of capital appreciation and income). To pursue its goal, the fund normally allocates its assets across multiple “absolute return” investment strategies. Through exposure to these investment strategies, the fund seeks to generate positive returns on a rolling 12-month basis with less volatility than major equity markets. The fund is designed to complement traditional equity and fixed-income portfolios. The investment strategies employed by the fund include: the absolute return equity strategy, the absolute return emerging market strategy, the absolute return credit strategy, the absolute return dynamic opportunities strategy, and the absolute return currency strategy. The fund’s sub-investment adviser has considerable latitude in allocating the fund’s investments to any of the strategies and may vary the amount of the fund’s assets allocated to a strategy depending on market conditions. Economic and Political Factors Drove Market Performance Signs of economic improvement in Europe, rebounding oil prices, and expectations of U.S. tax reform and greater infrastructure spending unleashed a wave of investor optimism, causing global equity markets to surge higher over the reporting period. Other risky assets, such as high yield bonds and emerging market debt securities, also realized strong gains. Meanwhile, after bottoming in the months before the start of the reporting period, government bond yields rose across the globe, and their prices fell commensurately. Yields of U.S. Treasury securities climbed especially steeply after the election, then declined moderately in 2017. Likewise, oil prices generally continued to recover from previous lows between November 2016 and February 2017, in part due to production caps imposed by the Organization of the Petroleum Exporting Countries (OPEC), but retreated amid heightened volatility over the final two months of the reporting period. The Federal Reserve Board continued to raise short-term interest rates gradually, implementing rate hikes of 0.25 percentage points in December 2016 and March 2017. In light of modestly positive U.S. GDP growth, a low unemployment rate, and expectations of more stimulative U.S. fiscal policies, investors appear to be expecting more rate hikes over the remainder of 2017. Although other major central banks have maintained aggressively accommodative monetary policies, positive economic momentum has led to expectations that they will begin to wind down their quantitative easing programs. Positive Contributions From All Fund Strategies The fund received positive contributions to performance from all five of its underlying strategies in use during the reporting period. Most notably, the absolute return credit strategy gained value during a strong period for credit markets, and the strategy further benefited from its overall long bias. Allocations to asset-backed securities and high yield bonds each performed well at different points. 3 DISCUSSION OF FUND PERFORMANCE (continued) Although investment-grade corporate bonds lagged early in the reporting period, they fared better in 2017. The absolute return emerging market strategy detracted from performance over the reporting period’s first half amid fears of protectionist U.S. trade policies, but it rebounded strongly over the second half as those fears waned, investors became more tolerant of risks, and investment capital flowed back into developing nations. The absolute return dynamic opportunities strategy also fared better than the Index, supported by non-linear derivative strategies and positions focused on generating stable returns, referring to our listed infrastructure and equity dividend investments. Finally, despite weaker performance in February 2017, the absolute return equity strategy generally benefited from gains across a range of countries, industry groups, and stock-specific positions. The absolute return currency strategy produced a mildly positive absolute return for the reporting period, but it slightly lagged the Index, largely as a result of short positions in the Japanese yen and Chinese yuan against the U.S. dollar over the first four months of 2017. A Constructive Investment Posture We continue to expect modest global economic growth and a gradual shift away from monetary policy to fiscal policy. In our judgment, a tightening in central banks’ monetary policies may lead to higher market volatility, higher dispersions and more divergence between asset classes, thereby creating opportunities for strategies that seek to deliver returns not fully reliant on market beta. Therefore, we have maintained a diversified approach across underlying strategies, which we believe continues to position the fund to deliver attractive results with low volatility regardless of the future direction of markets. May 15, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. To the extent the fund invests in foreign securities, its performance will be influenced by political, social, and economic factors affecting investments in foreign companies. These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Short sales may involve substantial risk and “leverage.” Short sales expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. The ability of the fund to achieve its investment goal depends, in part, on the ability of the fund’s sub-investment adviser to allocate effectively the fund’s assets among the underlying investment strategies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y shares are not subject to any initial or deferred sales charges. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2018, at which time it may be extended, modified, or terminated. Past performance is no guarantee of future results. 2 Source: Bloomberg — The London Interbank Offered Rate (LIBOR) is the average interest rate at which leading banks borrow funds of a sizable amount from other banks in the London market. LIBOR is the most widely used “benchmark” or reference rate for short-term interest rates. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in BNY Mellon Absolute Insight Multi-Strategy Fund from November 1, 2016 to April 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.70% for Class A, 2.48% for Class C, 1.44% for Class I and 1.44% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2017 (Unaudited) Bonds and Notes - 30.9% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Argentina - 1.2% Argentine Government, Sr. Unscd. Bonds 7.63 4/22/46 1,650,000 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 18,300,000 Argentine Government, Unscd. Bonds ARS 18.20 10/3/21 4,626,000 Banco Supervielle, Sr. Unscd. Notes ARS 24.44 8/9/20 4,537,000 b Australia - .4% Australia & New Zealand Banking Group,
